02-11-162-CV





























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00162-CV
 
 



In the Interest of C.L.R. and
  C.R., Children


 


 




 
 




 


 


 



 
----------
 
FROM THE
325th District Court OF Tarrant
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          On May 3, 2011, Appellant Q.K.R. filed
a notice of appeal from the trial court’s judgment, which was signed on June
14, 2010.  On May 16, 2011, we sent a
letter to Appellant stating our concern that we may be without jurisdiction because
no post-judgment motion was filed to extend the appellate deadline, making the
notice of appeal due July 14, 2010, and thus untimely when filed almost a year
later.  See Tex. R. App. P. 25.1, 26.1. 
We informed Appellant that unless he, or any party desiring to continue
the appeal, filed a response showing a reasonable explanation for the late
filing of the notice of appeal, on or before May 26, 2011, the appeal would be
dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3.  Appellant filed a response, but it does not
show grounds for continuing the appeal. 
Because Appellant’s notice of appeal was untimely, we have no
jurisdiction to consider this appeal. 
Accordingly, we dismiss this appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL:  MCCOY, MEIER, and
GABRIEL, JJ.
 
DELIVERED:  June 16, 2011




[1]See
Tex. R. App. P. 47.4.